DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/11/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 6, 32, and 58 were previously cancelled.
5.	Claims 1-5, 7-31, 33-57, and 59-65 are numbered accordingly and allowed herein. 
Response to Arguments
6.	Applicant’s arguments have been fully considered and upon further consideration the application is now in condition for allowance. A notice of allowance is issued herein. 
	Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 8/23/2021 filed after the mailing date of the non-final office action on 5/12/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-5, 7-31, 33-57, and 59-65 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1, 17, 27, 43, 53, 60, 65-65 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, KIM et al. US 20160226645 discloses in Section [0010] A method of a user equipment (UE) transmitting uplink signal to base station/BS and receiving downlink Section [0046]  PUCCH (physical uplink control channel) transmission of a UE is conceptually identical to UCI (Uplink Control Information/Message) transmission on PUCCH; Section [0072] PUCCH transmission is defined by a cyclic shift of a base sequence and a sequence group number defined by shift pattern using pseudo-random sequence pattern that is initialized to a specific initial value for PUCCH; Section [0142] The eNB pre-configure sets of parameters for determining base sequence index (BSI) and for initializing a cyclic shift hopping pattern (i.e. sequence) and cause the UE to select; Section [0109] In addition to the PUCCH resource index, ACK/NACK (i.e. HARQ feedback) transmission related parameters including a PUCCH sequence, and a PUCCH payload sequence, and a hopping pattern may vary; and the eNB configure the transmission related parameters including PUCCH sequence and PUCCH payload to the UE; the prior art PARK US 20170041923 discloses in Section [0022] Method of transmitting uplink control information (i.e. UCI) through a PUCCH by a UE, determining a total number of Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) bits to be transmitted in a subframe; and transmitting the UCI associated with HARQ-ACK, SR, and periodic CSI; Section [0075] Bits may be formed by encoding UCI bits of multiple HARQ-ACK bits, including SR information bit and CSI bits; and the coded bits scrambled using a cell-specific sequence; Section [0228] The UCI format determining unit determine HARQ-ACK information and UCI which is control information including a HARQ-ACK and CSI bit size.
However, Kim in view of Park do not render obvious in combination with other limitations in the independent claims the claim elements A method for wireless communication at a user equipment (UE), comprising: identifying a base sequence for transmission of an uplink control message; receiving signaling that indicates a UE-specific initial 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-5, 7-31, 33-57, and 59-65 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-5, 7-31, 33-57, and 59-65 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 30, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477